Citation Nr: 0611275	
Decision Date: 04/20/06    Archive Date: 04/26/06

DOCKET NO.  03-34 144A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder.

2.  Entitlement to service connection for folliculitis.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

C. Chaplin, Counsel


INTRODUCTION

The veteran had active service from August 1966 to August 
1969. 

This matter comes before the Board of Veterans' Appeals 
(Board) from a January 2002 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. 
Petersburg, Florida, that denied entitlement to service 
connection for post traumatic stress disorder and for 
folliculitis.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.


REMAND

In a statement received in July 2004, the veteran requested a 
video conference hearing at the RO before a Member of the 
Board in Washington, D.C.  The veteran was notified by letter 
dated in September 2005 that a hearing was scheduled in 
October 2005 at the RO St. Petersburg, Florida.  In September 
2005, the veteran's representative, requested on behalf of 
the veteran, that the video conference hearing be rescheduled 
for a later date, on the grounds that the veteran was 
temporarily residing in Pennsylvania with a friend because he 
no longer had the means to support himself.  In April 2006, 
the Board found that good cause had been shown and granted 
the motion to reschedule the hearing.  Therefore, the Board 
finds that this matter should be REMANDED to re-schedule the 
veteran for a video conference hearing.  38 C.F.R. § 20.704 
(c)(d) (2005). 

Therefore, this case is REMANDED for the following:

1.  Determine at which RO the veteran desires a 
videoconference hearing because he has relocated 
to Pennsylvania.

2.  Schedule the veteran for a videoconference 
hearing.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
HARVEY P. ROBERTS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).

